Allowable Subject Matter
Claims 1-9 and 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12, 20 and 29 are allowed because the prior art of record does not disclose nor render obvious wherein one or more multiplexers to selectively provide one of the at least two bias voltages to the low-power supply node to adjust voltage swing of an output of the driver; a finite state machine to generate a code; and a decoder to decode the code and to generate a decoded code to control the one or more multiplexers as cited with the rest of the claimed limitations.
Claim 23 is allowed because the prior art of record does not disclose nor render obvious wherein the plurality of power gate devices includes a first power gate slice, a second power gate slice, a third power gate slice, and a fourth power gate slice, wherein the first power gate slice occupies about a first percentage of a total area of the plurality of power gate devices, wherein the second power gate slice occupies about a second percentage of the total area of the plurality of power gate devices, wherein the third power gate slice occupies about a third percentage of the total area of the plurality of power gate devices, and wherein the fourth power gate slice occupies about a fourth percentage of the total area of the plurality of power gate devices, wherein the second percentage is between the first percentage and the third percentage, and wherein the fourth percentage is substantially larger than a sum of the first percentage, the second percentage, and the third percentage as cited with the rest of the claimed limitations.
Claims 2-9, 11, 13-19, 21-22, 24-28 and 30 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842